Citation Nr: 0901788	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 50 percent from 
August 29, 2002, and in excess of 70 percent from April 15, 
2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, in that decision, the RO granted 
service connection for PTSD and awarded a 10 percent 
evaluation to this disability, effective from August 29, 
2002.  In a subsequent July 2003 rating decision, the RO 
increased the initial evaluation to 50 percent, effective 
from August 29, 2002.  In May 2006, the veteran and his wife 
testified at a hearing before the undersigned Acting Veterans 
Law Judge.  

In April 2007, the Board remanded the appeal for additional 
development.  While the appeal was in remand status, a May 
2008 rating decision awarded an increased initial staged 
rating of 70 percent for the veteran's service-connected 
PTSD, effective from April 15, 2008.  

The Board notes that the 70 percent award for the PTSD is 
neither the maximum benefit allowable by law or regulation 
nor was it made effective from the date of claim.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, the Board finds 
that the appeal continues in appellate status and has 
characterized the issue on appeal as it appears on the first 
page of this remand.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Unfortunately, for the reasons explained below, this appeal 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.




REMAND

In April 2007, the Board remanded the initial PTSD rating 
claim for further evidentiary development.  In particular, 
the Board directed the Agency of Original Jurisdiction (AOJ) 
to obtain a psychiatric examination of the veteran to address 
the level of severity of his PTSD.  As part of the 
examination, the examiner was directed to assign a Global 
Assessment of Functioning (GAF) score that solely reflected 
the level of disability being caused by the veteran's 
service-connected PTSD condition,  as well as to reconcile 
the current score with the one assigned in the May 2005 VA 
examination report.  Although the veteran was afforded 
another VA examination in April 2008 in which he was assigned 
a GAF score of 49, the examiner neither stated whether this 
GAF score reflected the level of disability being caused 
solely by the service-connected PTSD, nor did the examiner 
reconcile the score with the one assigned at the May 2005 VA 
examination.  The examination report was clearly deficient 
and should have been returned to the examiner by the AOJ for 
clarification and correction.  

The Board sincerely regrets the additional delay that will 
result from another remand of the veteran's initial 
compensable rating claim.  However, the Board cannot ignore 
the lack of compliance with the prior remand directive.  
Consequently, another remand is necessary to ensure that the 
veteran is accorded full compliance with the statutory duty 
to assist.  38 U.S.C.A. § 5103A (West 2002); see also Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (which finds that, as a 
matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders and that a 
remand by the Board imposes upon the Secretary of Veterans 
Affairs a duty to ensure compliance with the terms of the 
remand).

Next, the Board notes that, while the veteran told the April 
2008 VA examiner that he had worked for the same employer as 
a ranch hand for the last 18 years, he also reported that he 
was generally absent from work ten hours a week due to his 
PTSD symptoms.  Given the veteran's claim regarding his PTSD 
symptoms causing him to miss ten hours per week of work, the 
Board finds that on remand the AOJ should attempt to obtain 
his time and attendance records from his employer, as well as 
obtain a social and industrial survey to assess both the 
veteran's employment history and his day-to-day functioning.  
See 38 U.S.C.A. §§ 5103A(b), (d) (West 2002).  

Lastly, it is mentioned in both VA treatment records and the 
April 2008 VA examination report that the veteran continues 
to receive ongoing PTSD treatment from the VA Vet Center in 
Fort Worth, Texas, and at a VA Mental Health Clinic in Waco, 
Texas.  It is also indicated that the veteran attends PTSD 
group therapy at a VA facility in Stephenville, Texas.  In 
this regard, the record shows that the AOJ already obtained 
the veteran's treatment records from the Vet Center through 
November 2007, as well as treatment records from the Central 
Texas VA Health Care System (HCS) through March 2008.  
Nonetheless, given this record of ongoing treatment for PTSD, 
on remand the AOJ should obtain the veteran's outstanding 
records from the above facilities.  See 38 U.S.C.A. 
§ 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should obtain and associate 
with the claims copies of all records of 
mental health treatment received by the 
veteran from November 2007 to the present 
at the VA facility in Stephenville, 
Texas, the Waco, Texas, Mental Health 
Clinic, and the VA Vet Center in Fort 
Worth.  Records of treatment received for 
PTSD from any other facility contained in 
the Central Texas HCS, if any, since 
March 2008 also should be obtained.

2.  After obtaining any necessary 
authorization from the veteran, the AOJ 
should obtain and associate with the 
record his time and attendance records 
from his current employer from August 
2002 to the present. 

3.  Following the completion of the 
above, the veteran should be afforded a 
VA social and industrial survey to assess 
his employment history and day-to-day 
functioning.  

4.  After all of the above development 
has first been completed, the AOJ should 
obtain an addendum to the April 2008 VA 
examination report from the examiner, if 
available, that conducted the 
examination.  The claims folder must be 
provided to the examiner for review.  The 
examiner is requested to 
a.	assign a GAF score for the veteran's 
PTSD condition that solely reflects 
the level of disability being caused 
by the service-connected PTSD 
condition, 
b.	to reconcile or compare this score 
with the one assigned in the May 
2005 VA examination report, and
c.	address whether the veteran's PTSD 
condition has improved, worsened, or 
stayed the same during the period of 
August 2002 to the present.  

If it is determined by the clinician that 
an answer is unable to be provided to any 
of these questions, an explanation with 
detailed supporting analysis must be 
provided.  

	Alternatively, if the examiner who 
conducted the April 2008 VA examination 
is not available, the veteran should be 
scheduled for an additional examination 
with another mental health clinician who 
also must address the same above matters.  

5.  Thereafter, the AOJ must readjudicate 
the veteran's claim, taking into 
consideration the "staged" ratings 
currently assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  After the required 
period of time for response has been 
provided, the case should be returned to 
the Board for further adjudication.  

An appellant has the right to submit additional evidence and 
argument on a matter remanded by the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

